Citation Nr: 0302079	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  93-00 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to a March 1998 decision that denied a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of transurethral resection of the prostate (TURP), 
including loss of use of a creative organ.  

2.  Whether an evaluation higher than 30 percent is warranted 
for peptic ulcer disease with chronic gastrointestinal 
disorder, from January 29, 1991 to January 24, 1999.

3.  Whether an evaluation higher than 60 percent is warranted 
for peptic ulcer disease with chronic gastrointestinal 
disorder from January 24, 1999.

(The underlying issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of TURP, including loss of 
use of a creative organ, will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
May 1970.

In a June 1995 decision, the Board of Veterans' Appeals 
(Board), among other things, granted a claim of entitlement 
to service connection for peptic ulcer disease.  The decision 
was effectuated by the RO's rating decision in 
September 1995, at which time the RO characterized the 
veteran's service-connected disability as "peptic ulcer 
disease, chronic gastrointestinal disorder" and assigned a 
10 percent evaluation from January 29, 1991.  In June 1996, 
the RO increased the evaluation for peptic ulcer disease with 
chronic gastrointestinal disorder from 10 to 20 percent, from 
January 29, 1991.  An appeal followed these rating actions, 
and in January 1998, the Board remanded the case to clarify a 
matter regarding representation of the veteran before VA.  In 
January 1999, the Board, among other things, denied a claim 
of entitlement to a higher rating for peptic ulcer disease 
with chronic gastrointestinal disorder.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2000, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate, in part, the Board's January 1999 decision.  In 
August 2000, the Court granted the joint motion and vacated 
that part of the Board's decision that denied a higher rating 
for peptic ulcer disease with chronic gastrointestinal 
disorder, and remanded the case to the Board for further 
action.  Thereafter, in August 2001, the Board remanded the 
case for additional development.

Subsequently, by rating action of August 2002, the RO 
increased the rating for service-connected peptic ulcer 
disease with chronic gastrointestinal disorder from 20 to 30 
percent, from January 29, 1991, and from 30 to 60 percent, 
from January 24, 1999.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  (As noted above, the rating for the service-connected 
peptic ulcer disease was increased during the pendency of 
this appeal, which resulted in a "staged" rating:  30 
percent from January 29, 1991, and 60 percent from January 
24, 1999.  Fenderson, supra.  Therefore, consideration of the 
peptic ulcer and gastrointestinal disorder claim must now 
include consideration of whether an evaluation higher than 30 
percent is warranted from January 29, 1991 to January 24, 
1999, and whether an evaluation higher than 60 percent is 
warranted from January 24, 1999.  Id.)

This matter also comes before the Board on appeal from a 
March 1998 rating decision which denied the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of TURP, including loss of use of a creative organ.  
A notice of disagreement was received in July 1998 and a 
statement of the case (SOC) was later issued on this question 
in November 1999.  In October 2000, the RO responded to an 
inquiry on this issue by telling the veteran that the appeal 
had been closed because he had failed to respond to the 
statement of the case.  In November 2000, the veteran 
expressed disagreement with this finding.  The Board noted 
the veteran's disagreement in its August 2001 remand.  The 
issue of timeliness of appeal was consequently remanded so 
that the RO could prepare a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 C.F.R. § 19.34 (2000) (whether a 
substantive appeal has been filed on time is an appealable 
issue).  In November 2001, the RO issued a SOC on the 
timeliness issue and the veteran filed a timely substantive 
appeal within 60 days.  

Given the Board's decision below that the veteran's 
substantive appeal with respect to the 38 U.S.C.A. § 1151 
claim was timely filed, further adjudicative action on the 
38 U.S.C.A. § 1151 claim is necessary.  The Board is 
undertaking additional development on this issue pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
additional evidentiary development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response from the veteran, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By a March 1998 rating decision, the RO denied the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of TURP, including loss of 
use of a creative organ.

2.  Notice of the March 1998 decision was mailed to the 
veteran on March 13, 1998.

3.  The veteran submitted a NOD with the denial of the 
38 U.S.C.A. § 1151 claim on July 13, 1998.

4.  A SOC on this 38 U.S.C.A. § 1151 question was issued on 
November 24, 1999.

5.  A timely substantive appeal setting forth allegations of 
error of fact or law as to the claim for compensation under 
38 U.S.C.A. § 1151 for residuals of TURP, including loss of 
use of a creative organ, was received at the RO on December 
14, 1999.

6.  The veteran's service-connected peptic ulcer disease with 
chronic gastrointestinal disorder, from January 29, 1991 to 
January 24, 1999, was manifested by no more than moderate 
symptoms, and there is no impairment of health manifested by 
anemia, or recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times a year.

7.  The veteran's service-connected peptic ulcer disease with 
chronic gastrointestinal disorder, from January 24, 1999, is 
manifested by no more than severe symptoms.

8.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected peptic 
ulcer disease with chronic gastrointestinal disorder so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The substantive appeal with respect to the March 1998 RO 
decision that denied a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of TURP, including 
loss of use of a creative organ was timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2002).

2.  An evaluation higher than 30 percent for peptic ulcer 
disease with chronic gastrointestinal disorder, from January 
29, 1991 to January 24, 1999, is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 
4.27, 4.114 (Diagnostic Codes 7305, 7319) (2002). 

3.  An evaluation higher than 60 percent for peptic ulcer 
disease with chronic gastrointestinal disorder from January 
24, 1999, is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.27, 4.114 
(Diagnostic Code 7305) (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of TURP, including 
loss of use of a creative organ, which was addressed in a 
March 1998 rating decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, a March 1998 decision of the RO denied 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of TURP, including loss of use of a 
creative organ.  Notice of this decision was sent to the 
veteran on March 13, 1998.  Thereafter, the veteran filed a 
NOD on July 13, 1998.  A SOC was issued on November 24, 1999.  

The record now shows that the RO received a written statement 
from the veteran indicating his desire to appeal the 
38 U.S.C.A. § 1151 claim on December 14, 1999.  In this 
regard, the Board finds that a timely substantive appeal 
setting forth allegations of error of fact or law was 
submitted following the November 1999 SOC.  See 38 C.F.R. 
§ 20.202 (2002) (a substantive appeal must set forth specific 
allegation of error of fact or law).  It is interesting that 
the handwritten appeal submitted by the veteran does not 
appear in the claims file until after the Board's August 2001 
remand.  Whether it was misplaced for a time or filed in a 
temporary file while the veteran's claims files were at the 
Board for consideration of the issue remanded by the Court 
cannot be determined.  Nevertheless, the salient point to be 
made is that was clearly date-stamped as having been received 
at the RO on December 14, 1999, within 60 days of the 
November 1999 SOC.

Accordingly, because the veteran filed a timely substantive 
appeal, he is allowed to appeal the March 1998 decision that 
denied his claim for compensation under 38 U.S.C.A. § 1151 
for residuals of TURP, including loss of use of a creative 
organ.  The Board now has jurisdiction to consider an appeal 
from this decision.  38 C.F.R. § 20.200; Roy, supra.  (As 
noted in the introduction to this decision, further 
evidentiary development on the underlying question will be 
undertaken by the Board before a decision is reached.)

Peptic Ulcer Disease

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  In addition, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the function affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002). 

Furthermore, in cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.  

Under the provisions of Diagnostic Code 7305, a 20 percent 
rating is warranted when a duodenal ulcer is moderately 
disabling--recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  38 C.F.R. § 4.114 
(Diagnostic Code 7305) (2002).  A 40 percent rating is 
warranted when symptoms are moderately severe--less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  
Id.  A 60 percent rating is warranted when the condition is 
severe--pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

A severe irritable colon syndrome disorder, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  38 C.F.R. § 4.114 (Diagnostic Code 7319) (2002).  
This is the maximum rating assigned under this Code.

The Board also notes that ratings for disorders of the 
digestive system under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

The Board further notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, concerning weight loss, 
which are applicable to the instant claim, were changed.  
While the veteran has not previously been provided the 
amended language of that regulation, the Board finds that 
there would be no prejudice to the veteran in proceeding with 
a decision in the instant appeal.  The amended regulation 
establishes a definition of "weight loss" by reference to a 
baseline weight calculated by determining a veteran's average 
weight for the two-year period prior to the onset of the 
disability at issue.  Nevertheless, as discussed below, even 
with a qualification of minor weight loss under the amended 
regulation, the amendments to 38 C.F.R. § 4.112 are not 
favorable to the veteran's claim under the facts of his 
particular case, and there consequently is no prejudice to 
the veteran in proceeding with the case on the merits.

In this regard, the Board notes that minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight'" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).

As indicated above, effective July 2, 2001, the provisions of 
38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 - 
29,489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed. Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

Peptic Ulcer Disease from January 29, 1991 to 
January 24, 1999

A review of the record indicates that a September 1991 VA 
upper gastrointestinal series (UGI) revealed hypertrophy of 
the rugal folds of certain areas of the stomach, a very 
questionable ulcer in the base of the duodenal bulb, and a 
normal small bowel examination.  A VA esophageal 
gastroduodenoscopy (EGD) in December 1991, revealed similar 
results, including a small duodenal ulcer.  The diagnoses 
included an irritable spastic colon, constipation, recurrent 
peptic ulcer disease, and/or irritable bowel syndrome.

At a VA gastrointestinal examination in January 1994, the 
veteran complained of daily mid-abdominal pain, frequent 
nausea, and gas temporarily relieved by medication.  The 
examiner reported that an April 1993 gastroscopic examination 
showed a superficial, non-bleeding, small ulcer in the 
prepyloric area, and scarring of the pylorus, along with a 
small pseudodiverticulum.  The veteran reported that he had 
had no vomiting for over two years, had no history of 
hematemesis, and that he had had blood in his bowel movement 
once in 1990.

On examination, the veteran weighed 125 pounds; his best 
weight in the previous year was 125 pounds; and his best 
weight in the previous four years was 130 pounds.  The 
veteran was not anemic and his abdominal examination was 
normal.  Additionally, the examiner reported that the veteran 
did not have a cyclic problem - he claimed to have pain on a 
daily basis for a few hours.  The examiner opined that the 
veteran had a long history of recurring duodenal ulcers, with 
a normal physical examination at present.  It was the 
examiner's impression that the veteran's symptoms did not 
reflect an active ulcer, but were compatible with residual 
scarring, a pseudodiverticulum, and to some extent a 
psychophysiologic gastrointestinal tract reaction.  A January 
1994 gastrointestinal series revealed gastric reflux and a 
roughened duodenal cap suggestive of duodenitis.

In an August 1994 addendum to the January 1994 VA 
gastrointestinal examination, the gastroenterologist 
summarized the veteran's pertinent clinical history, and 
clinical and laboratory examination findings.  He reported 
that he had reviewed the record on appeal, and gave an 
opinion that the veteran's gastric reflux and duodenitis were 
not related to any of the complaints during service.

A March 1994 VA EGD impression was that there was a deformity 
of the duodenal bulb, duodenitis, and gastritis.  The 
February 1995 EGD revealed diffuse gastritis with antrum 
deformity and hypertrophic gastric folds.  The April 1995 EGD 
impression was that there was a hypertrophic gastric fold.  
Additionally, a February 1995 stomach biopsy revealed chronic 
inflammation consistent with Helicobacter (H.) pylori 
gastritis.

Six friends of the veteran filed statements with the RO in 
October 1994.  These statements reported, in substance, 
complaints about the quality of treatment the veteran 
received from VA.  They also include observations that the 
veteran experienced, on occasion, abdominal pain (they saw 
him bending over in pain).  They also reported that the 
veteran's stomach disorder caused him to vomit occasionally, 
lose weight, and have decreased energy.  They also included 
opinions that the veteran's stomach pain completely 
incapacitated him on occasion and greatly impaired his 
ability to work.

At a May 1996 VA intestine examination, the veteran 
complained of daily abdominal pain in the lower abdomen, 
nausea, and periodic vomiting, but no hematemesis.  He then 
reported that he had difficulty maintaining his weight - 
normal weight was between 128-130 pounds but he had gone down 
to as low as 112 pounds.

On examination, the veteran weighed 122.6 pounds, his maximum 
weight in the past year was 122 pounds, and the abdomen was 
normal except for tenderness.  Additionally, there was no 
clinical evidence of anemia or malnutrition.  Moreover, it 
was reported that the veteran had alternating constipation 
with watery stools attributable to irritable syndrome.  It 
was also reported that the veteran had a history of nausea.  
The diagnosis was Helicobacter pylori gastritis, duodenitis, 
duodenal ulcer, by history.

At a May 1996 VA rectum and anus examination, the veteran 
reported a history of hemorrhoids.  The veteran also reported 
some urgency to defecate, and previous incontinence, three 
times a month.  On examination, it was reported that the 
veteran had a history of bleeding not requiring transfusions 
because of hemorrhoids.  It was also reported that he only 
soiled his clothing when unable to get to a bathroom.  It was 
also reported that the veteran was not tenesmus, dehydrated, 
anemic, or malnourished.  It was then reported that the 
veteran had "[i]ncontinence, diarrhea - alternating normal 
and diarrheal stools."  The diagnoses were history of 
recurrent hemorrhoids and irritable syndrome.

When seen by VA on January 24, 1999, the assessments were 
history of peptic ulcer disease, TURP with subsequent 
impotence, and probable depression.

The record includes an April 2002 opinion from the veteran's 
private treating physician in which the physician checked 
boxes reflecting that the veteran's severe irritable bowel, 
chronic gastritis, and chronic duodenitis most closely 
approximate the criteria as follows:  a 60 percent rating 
under Diagnostic Code 7305, a 10 percent rating under 
Diagnostic Code 7307, and a 30 percent rating under 
Diagnostic Code 7319.  The physician noted that since 2000, 
the veteran had reported severe epigastric cramping 
accompanied by diaphoresis, nausea, and fecal incontinence 
occurring within 30-60 minutes of consuming his meals.  

When examined by VA in April 2002, the veteran weighed 125 
pounds.  The examiner noted that, in January 2002, the 
veteran had a fourth attempt for eradication of H. pylori.  
He did not complain of any melena or hematemesis but the 
examiner saw submucosal hemorrhages on the January 2002 
endoscopy.  The examiner indicated that multiple biopsies 
documented progressive increase of fibrosis and non-
eradication of H. pylori, and that the veteran suffers from 
severe dyspepsia, which was most likely related to H. pylori 
infection.  

As already noted, veteran's service-connected peptic ulcer 
disease with chronic gastrointestinal disorder has been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.114 
(Diagnostic Code 7319) (2002) from January 29, 1991, to 
January 24, 1999.  Initially, the Board notes that the 
provisions of 38 C.F.R. § 4.114 (Diagnostic Code 7319) (2002) 
provide a maximum rating of 30 percent when irritable colon 
syndrome is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  Consequently, an evaluation higher than 30 percent 
is not available to the veteran under this code.  

Turning to the provisions of Diagnostic Code 7305, the Board 
notes that the record includes the veteran's complaints of 
nausea, abdominal pain, constipation and/or diarrhea, 
incontinence, vomiting, and weight loss.  The veteran also 
claims that his symptoms occur daily and are only temporarily 
relieved by medication.  Additionally, the record on appeal 
contains observations by the veteran's friends that he had 
problems with abdominal pain, vomiting, and weight.  
Moreover, the record on appeal also shows that the veteran 
had abdominal tenderness.  However, the objective medical 
evidence contained in the record on appeal fails to show 
that, during the time in question, the veteran experienced 
anemia, weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.

Despite the veteran's claims of weight loss, his weight 
remained fairly constant since 1972--in the 120's.  In other 
words, the record in this case demonstrates that the veteran 
had not suffered, and does not currently suffer, any 
appreciable weight loss attributable to a gastrointestinal 
disorder.  See February 1972 VA examination report--the 
veteran weighed 128 pounds; a November 1980 record from Dr. 
Johnson reported that there was no evidence of the veteran 
having lost weight; January 1994 VA examination report--the 
veteran weighed 125 pounds; and May 1996 VA examination 
report--the veteran weighed 122.6 pounds.  Additionally, 
although a VA treatment record indicated that there was blood 
in the veteran's stool and the veteran reported a history of 
anemia, no anemia was found at his most recent VA 
examination.  See January 1995 and June 1996 VA treatment 
records; March 1996 VA examination report.  Moreover, the May 
1996 VA examiner reported that the veteran's history of blood 
in his stool was due to his non service-connected 
hemorrhoids.  Most recently, the veteran weighed 125 pounds 
when examined in April 2002.

It should also be noted that the veteran's symptomatology did 
not include recurrent hematemesis or melena.  Lastly, the 
Board notes that despite the veteran's and his friends' 
statements that the gastrointestinal disorder caused the 
veteran pain such as to totally incapacitate him on occasion, 
the record on appeal is devoid of medical evidence that the 
veteran had incapacitating episodes averaging 10 days or more 
in duration, at least 4 or more times a year.  Therefore, the 
Board finds that the veteran's symptoms were not, prior to 
January 1999, of the degree contemplated by the criteria for 
a 40 percent evaluation under Diagnostic Code 7305.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other of the code sections used 
to rate gastrointestinal difficulties such as the veteran's.  
Under Diagnostic Code 7307, a 60 percent rating is warranted 
when a veteran has chronic gastritis with severe hemorrhages, 
or large ulcerated or eroded areas.  Since the veteran did 
not have such symptoms during the time in question, a higher 
evaluation under this Code is not warranted.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements, coupled with lay statements of record, regarding 
the severity of his peptic ulcer disease with chronic 
gastrointestinal disorder.  While a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an evaluation higher than 30 
percent from January 29, 1991 to January 24, 1999.  See 
Fenderson, supra.



Peptic Ulcer Disease from January 24, 1999

The veteran's service-connected peptic ulcer disease with 
chronic gastrointestinal disorder has been evaluated as 
60 percent disabling under 38 C.F.R. § 4.114 (Diagnostic Code 
7319) (2002) from January 1999.  Despite the veteran's 
contentions to the contrary, there is no basis to award the 
veteran a higher evaluation based on the current evidence of 
record.  A 60 percent rating is the maximum rating assignable 
under Diagnostic Code 7305 and there is no indication that 
the veteran has been service-connected for a gastrojejunal 
ulcer, ulcerative colitis, or other digestive tract problem 
for which a higher schedular rating may be assigned.  
38 C.F.R. § 4.114.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements regarding the severity of the peptic ulcer disease 
with chronic gastrointestinal disability.  While a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  

Given the record as described above, the Board finds that 
there is no basis for awarding an evaluation higher than 60 
percent from January 24, 1999.  See Fenderson, supra.

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for service-connected 
gastrointestinal disability on account of considerations 
outside the schedular rating criteria.  The Board, however, 
finds that the evidence does not tend to show that the 
service-connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the service-connected disability 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It bears 
emphasis that the schedular rating criteria are designed to 
take problems such as experienced by the veteran into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
In the veteran's case, there is no indication that service-
connected gastrointestinal disability problems are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity of 
these symptoms are beyond what is already contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for his 
gastrointestinal disability, or that there has been any 
significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplates the severity 
of the veteran's service-connected gastrointestinal 
disability.  Therefore, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating actions of September 1995 and August 
2002; and statements of the case issued in October 1995 and 
October 2002, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran has 
been advised as to the law and regulation changes which 
occurred during the pendency of his appeal by a remand from 
the Board in August 2001.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, a VA 
examination was conducted and VA records were obtained.  The 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  

ORDER

A substantive appeal with respect to the March 1998 RO 
decision that denied a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of TURP, including 
loss of use of a creative organ was timely filed; to this 
extent, the appeal is granted.

An evaluation higher than 30 percent from January 29, 1991 to 
January 24, 1999, for peptic ulcer disease with chronic 
gastrointestinal disorder is denied. 



An evaluation higher than 60 percent from January 24, 1999, 
for peptic ulcer disease with chronic gastrointestinal 
disorder is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

